Case 3:21-cv-00253-HEH Document 1-5 Filed 04/15/21 Page 1 of 2 PagelD# 56

Exhibit D
Case 3:21-cv-00253-HEH Document 1-5 Filed 04/15/21 Page 2 of 2 PagelD# 57

3/31/2021 Benefits: Timeliness and Quality Reports, Employment & Training Administration (ETA) - U.S. Department of Labor

Skip to Content

 
 

@ UNITED STATES DEPARTMENT OF LABOR
Employment & Training Administration

Enter Search Term

ETA Home

Find Job & Career Info
Business & Industry
Workforce Professionals
Grants & Contracts

TAA Program

Foreign Labor Certification
Performance & Results
Regions & States

Benefits: Timeliness and Quality Reports

NONMONETARY DETERMINATION TIME LAPSE -- NONSEPARATION
REPORT FOR 02/01/2021 THROUGH 02/28/2021

Total <=7 14 > 70

STATE Workload Days Days 2] Days 28 Days 35 Days 42 Days 49 Days 56 Days 63 Days 70 Days Days

Virginia
*Waiting week from 02/01/2021 to 02/28/2021.

02/28/2021 4,791 L7% 2.5% 3.3% 3.8% 42% 45% 47% 3.0% 52% 535% 100.0%

 

Created: March 29, 2004 Updated: November 1, 2019
Employment and Training Administration
U.S. Department of Labor | Frances Perkins Building, 200 Constitution Ave NW, Washington, DC 20210
www.doleta.gov | Telephone: 1-877-US-2JOBS | TTY | Fax: 202-693-2726 | Contact Us

https://oui.doleta.gov/unemploy/btq/btqrpt.asp 1A
